IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                       )     ID No.’s 1304005747, 1307014604
                                        )     1310005699
                                        )     In and For Kent County
  v.                                    )
                                        )
                                        )
CHRISTOPHER D. WEIL,                    )
                                        )
                Defendant.              )

                                     O RD ER
       On this 3rd day of March, 2017, upon consideration of the Defendant’s
Motion For Postconviction Relief Pursuant to Superior Court Criminal Rule 61,
the Commissioner’s Report and Recommendation and the record in this case, it
appears that:
       1. The Defendant, Christopher D. Weil (“Weil”), pled guilty on February
17, 2014, to one count of Robbery First Degree, 11 Del. C. § 832, one count of
Possession of a Deadly Weapon During the Commission of a Felony, 11 Del. C. §
1447, one count of Home invasion, 11 Del. C. § 826A, one count of Possession of
a Firearm or Firearm Ammunition by a Person Prohibited, 11 Del. C. § 1448, one
count of Aggravated Menacing, 11 Del. C. § 602, and one count of Possession of a
Deadly Weapon by a Person Prohibited, 11 Del. C. § 1448. In exchange for Weil’s
plea, the State entered nolle prosequis on the remaining charges and agreed to a
pre-sentence investigation. The Court sentenced Weil to a total of seventy one
years at Level V, suspended after serving thirty years of which seventeen were
minimum mandatory followed by probation.
       2. The Defendant did not appeal his conviction or sentence to the Delaware
State v. Weil
ID No.’s 1304005747, 1307014604, 1310005699
March 3, 2017

Supreme Court; instead he filed, pro se, the pending Motion For Postconviction
Relief pursuant to Superior Court Criminal Rule 61. In his motion the Defendant
raised the following ground for relief: 1) ineffective assistance of counsel.
       3. The Court referred this motion to Superior Court Commissioner Andrea
M. Freud pursuant to 10 Del. C. §512(b) and Superior Court Criminal Rule 62 for
proposed findings of facts and conclusions of law.
       4. The Commissioner has filed a Report and Recommendation concluding
that the Motion For Postconviction Relief should be denied, because it is
procedurally barred and completely meritless.
       NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated
October 21, 2016,
       IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction Relief is
denied as procedurally barred and meritless.


                                                 /s/ Robert B. Young
                                                          J.

RBY/lmc
oc: Prothonotary
cc: Honorable Andrea M. Freud
     Marie O’Connor Graham, Esq.
     William T. Deely, Esq.
     Christopher D. Weil, JTVCC


                                             2